Exhibit 10.2
 
ADDENDUM TO OFFER LETTER


This Addendum to Offer Letter (this "Addendum") is entered into by and between
Brookdale Senior Living Inc. (the "Company") and Lucinda M. Baier
("Executive").  This Addendum shall be appended to the Offer Letter (the "Offer
Letter") between the Company and Executive dated October 28, 2015 and shall be a
part thereof.


In order to facilitate an accelerated move of Executive to the Nashville area,
Executive may elect to utilize the services of a third-party provider of
relocation services to assist with the sale of Executive's primary residence. 
Benefits under this program will include marketing support and, if elected by
Executive, facilitation of the purchase of Executive's primary residence on the
Company's behalf by the third-party provider at a price determined by averaging
multiple independent current fair market value appraisals, with the third-party
provider ultimately marketing and reselling the property on the Company's
behalf.  The Company shall determine the third-party provider to be retained and
shall be responsible for the costs and expenses associated with such services. 
In order to elect to utilize the home sale assistance benefit, Executive must
notify the Company in writing of Executive's election on or before April 30,
2016, and any purchase by the third-party must occur (if at all) no later than
August 31, 2016.


Any services described above and provided to Executive shall be subject to the
terms and conditions of the Associate Relocation Assistance Terms included in
the Offer Letter.


Executive acknowledges that if Executive voluntarily terminates Executive's
employment or voluntarily withdraws from full-time status with the Company prior
to twelve (12) months of Executive's start date, Executive will be required to
reimburse the Company within ten (10) days of termination or withdrawal for all
costs and expenses incurred by the Company in connection with the relocation
benefits and assistance provided to Executive, including those described above.


Signed as of this 6th day of April, 2016.




THE COMPANY:
   
EXECUTIVE:
           
BROOKDALE SENIOR LIVING INC.
               
/s/ Glenn O. Maul
   
/s/ Lucinda M. Baier
 
By:  Glenn O. Maul
   
Lucinda M. Baier
 
Its:  Chief People Officer
       


